Concurring Opinion by
Hoffman, J.:
The sole issue presented by this case is whether or not a cause of action arises when a contractor files a mechanic’s lien in contravention of a waiver agreement. I agree with the Majority that such an affirmative action does exist, and that appellant, upon proof of breach of such agreement, is entitled to at least nominal damages. *267Nemitz v. Bell Telephone Co. of Pa., 225 Pa. Superior Ct. 202, 310 A.2d 376 (1973). See also Massachusetts Bonding & Ins. Co. v. Johnson & Harder, Inc., 343 Pa. 270, 279-280, 22 A.2d 709 (1941), citing Williston on Contracts, Revised Edition, Vol. 5, §1345, at 3776. We need not, and do not, decide which, if any, types of damages are properly recoverable in such a suit.
Spaeth, J., joins in this opinion.